Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following action is in response to papers filed 10/11/2021.
Applicant’s election of species rs10757274 in the reply filed on 5/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 42-59 are pending.  Claims 1-41 have been cancelled.
The following rejection has been maintained with response to arguetmsn following.
This action is FINAL. 					
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 42-45,48-49,51-54,57-58  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helgadottie et al. (Science June 2007 Vol 316 p. 1491) in view of Chen et al. (Cell Metab 2007 Vol 6 p. 164-179).
With regard to claims 42, 51-52, 53-54 Helgadottie et al. teaches correlations of SNPs to increased risk of cardiovascular diseases (abstract).  Helgadottie et al teaches that the G allele of rs10757278 shows the strongest associated of the disease (p 1492).  As such Helgadottie et al. teaches humans identified as having increased risk of cardiovascular disease with a GG or GA allele (table 1).  
With regard to claim 43, 45, Helgadottie et al. teaches testing to detect the presence or absence of the G and C allele (table 1).  
With regard to claim 44, Helgadottie et al. teaches detection with specific oligonucleotides (p. 1492 1st column).  

However, Helgadottie et al. does not teach administering a statin.  
With regard to claims 42 and 51-54, Chen et al. teaches that patients are given statin drugs to reduce the risk of cardiovascular events (p 164).  Chen et al. teaches rs10757274 is associated with atherosclerotic diseases in humans (table 1).  
Therefore it would be prima facie obvious to one of ordinary skill in the art to administer a well-known cardiovascular drug, statin, as taught by Chen to a patient with increased risk of cardiovascular events such as patients with a GG allele of rs10757278.  The ordinary artisan would have a reasonable expectation of success as Chen et al. teaches that one can give statin drugs to patients with risk of cardiovascular events to reduce them.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response following.  
The reply asserts that the association is only with myocardial infarction and not directed to stroke as is the instant claims (p. 4). This argument has been reviewed but has not been found persuasive. It is noted that the administration of the statin is made regardless of the testing and regardless of the disease.  In other words, the stain is administered to the human regardless of the homozygous of heterozygous detection.  As such the step of “identifying” only is required in particular embodiments and therefore does not have to be performed in all embodiments, such as when the testing 

Claim 46-41, 50, 55-56, 59  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Helgadottie et al. (Science June 2007 Vol 316 p. 1491) and Chen et al. (Cell Metab 2007 Vol 6 p. 164-179) as applied to Claims 42-45,48-49,51-54,57-58  and in view of Wright et al. (US Patent Application Publication 2001/0009761 July 26, 2001),   Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194). 
Helgadottie et al. and Chen et al. teach detection of rs10757278 and treating with statin but do not provide that the detection was performed with a PCR and primers.  
With regard to claims 46, 50,55,59 Wright et al. teaches the use of primers that includes regions that overlap and completely hybridize to the SNP region and performed an PCR to produce and amplicon to use to detect specific alleles at the SNP potions (para 18).  As such Wright teaches the routines of designing primers that include the specific polymorphic position and specifically hybridizes to the particular alleles.
With regard to claims 47 and 56, Wright et al. teaches that the primers are labeled with a fluorescent (para 24). 
With regard to claim 46, 50, 55. 59Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).

Designing oligonucleotides to hybridize to specific targets, which are equivalents to those taught in the art is routine experimentation absence secondary considerations. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Wright,   Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to amplify and hybridize to the region of 10757274. Thus, for the reasons provided above, the ordinary artisan would have designed additional primers and use them in PCR using the teachings in the art at the time the invention was made. The claimed primers are obvious over the cited prior art, absent secondary considerations.
Response to Arguments
The reply traverses the rejection.   The arguments are towards the use of Helgadottie et al which has been addressed in the above arguetmsn.  
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.